Citation Nr: 0841976	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  95-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for low back disability, to 
include strain, sprain, and/or disc disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from July 1986 to July 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

An RO hearing was held in June 1995.  A transcript of the 
hearing has been associated with the claim file.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in March 2001.  A transcript of the 
hearing has been associated with the claim file.

In May 2002 the board denied service connection for a low 
back disability, to include strain, sprain, and/or disc 
disease.

In November 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's May 2002 decision 
citing the Veterans Claims Assistance Act of 2000.

In October 2003 the Board remanded the case.

In January 2007 the Court remanded the issue of entitlement 
to service connection for a low back disability, to include 
strain, sprain, and/or disc disease pursuant to a Joint 
Motion for Remand.

In August 2007 the Board denied the veteran's claim.

In May 2008 the Court remanded the case pursuant to a Joint 
Motion for Remand.




FINDING OF FACT

A low back disability, to include strain, sprain, and/or disc 
disease, is not related to service.  Arthritis was not 
manifest within 1 year of separation from service.


CONCLUSION OF LAW

A low back disability, to include strain, sprain, and/or disc 
disease were not incurred in or aggravated by active service 
and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for a low back 
disability.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  In a VCAA 
letter of November 2003 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The VCAA notice did not predate the rating decision.  
However, the Board notes that the rating decision pre-dated 
the enactment of the VCAA.  Obviously the appellant could not 
be informed of a law that was still not in effect at the time 
of the rating decision.  The November 2003 notice was 
adequate and a supplemental statement of the case was issued 
subsequent to the notice which constituted subsequent 
process.  No prejudice has been claimed as a result of the 
timing of the notice.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Furthermore, the Board notes that the 
claim is being denied; therefore, despite the timing error, 
there has been fundamental fairness.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, private 
medical records and outpatient treatment records have been 
obtained.  The veteran was afforded VA examinations.  A 
Veterans Health Administration opinion was obtained.  
Furthermore, the veteran was afforded an RO hearing and a 
Travel Board hearing.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Factual Background

A September 1985 service entrance examination shows that the 
veteran's spine and musculoskeletal system were normal.  
Service medical records show that he injured his right iliac 
crest in November 1987, when the Humvee in which he was 
riding hit a tree.  X-ray examination in November 1987 
revealed a non-displaced fracture of the right iliac wing.  A 
May 1989 record of treatment attributes complaints of muscle 
cramping in his back to viral gastroenteritis.  A July 1989 
special forces examination report shows that his spine and 
musculoskeletal system were normal.  On the accompanying 
report of medical history, he denied having or having had 
recurrent back pain.

Private medical records dated in March 1990, show a diagnosis 
of slight right lumbar scoliosis, as well as a possible 
lumbosacral pars defect.  Additional private records dated 
through October 1991 continue to show treatment for the 
diagnoses.  Private medical records dated in March 1990, 
reflect the veteran's report that the initial gradual onset 
of back pain was about three years earlier in association 
with parachute jumps and marching with a heavy pack.

At a VA examination of July 1994, the veteran reported having 
had back pain since a motor vehicle accident during service, 
in 1987.  X-ray examination of the lumbar spine was negative.  
The diagnosis was chronic lumbosacral strain syndrome.

At a personal hearing before a hearing officer at the RO in 
June 1995, the veteran testified that during service in 1987, 
he was involved in an accident in which he injured his back.  
He explained that the driver of the Humvee in which he was 
riding, hit a tree stump while traveling at about 40 miles 
per hour.  He stated that his pelvis hit the gunner's hatch 
and the top part of his body went over the edge of the 
Humvee.  He testified that after being sent home on 
convalescent leave for his pelvis, his back began bothering 
him.  He indicated that he had sharp, shooting pains in his 
pelvis, with working or walking long distances, but that it 
was back pain that prevented him from work that involved 
physical labor.

Undated records from Clark Chiropractic Center, received in 
April 1995, show a diagnosis of subluxation complex of L2-L3-
L4, with resultant nerve irritation.  Asymmetrical facets of 
L3- L4 and L4-L5 and slight dextroscoliosis of the lumbar 
spine were noted.

By letter dated in January 1996, the veteran's private 
physician noted the veteran's reported history of chronic 
back pain since service when he was injured in a Humvee 
accident, stating, "and there is some question of relation to 
his back symptoms to this injury.  I have no records in this 
regard."  X-ray examination revealed very minimal spondylitic 
disease.  The pertinent diagnosis was lumbar spondylosis.

In a statement in support of the claim, received in August 
1996, the veteran related that his back pain began two weeks 
after he injured his right iliac wing.  He indicated that he 
sought treatment from military doctors on numerous occasions 
but that he was told he would heal.

Private medical records, dated from December 1996 to December 
1997, show that the veteran complained of low back pain.  X-
ray examination of the lumbar spine in December 1996 was 
negative, with a Schmorl's node seen at L3.  The impression 
of the MRI of the lumbar spine in January 1997 was mild to 
moderate degenerative changes of the lumbar spine at L2-3 and 
L4-5, without central or neural foraminal stenosis.  No disc 
herniations were noted.

By letter dated in March 1997, M. W., P.T., indicated that 
the veteran had undergone two sessions of therapy, noting 
that he had been referred in pertinent part, for low back 
pain.  She reported that he had good lumbar range of motion, 
but noted his report that there were days when his motion was 
extremely limited secondary to pain.

VA examination in July 1998 revealed no deformity.  Some 
muscle spasm was noted.  Tenderness was noted in the 
lumbosacral area.  The relevant impression was lumbar 
spondylosis.

In an October 1998 VA opinion, the VA examiner stated that 
the veteran's lumbosacral strain may be related to the 
previous accident, which caused the fracture of the right 
iliac wing.  The examiner further stated that an MRI in 
January 1997 showed degenerative joint disease at L2-3 and 
L4-5, and mild facet hypertrophy at L5-S1.  The opinion notes 
that x-ray examination in July 1998 was reportedly normal.

By letter dated in January 2001, the veteran's private 
physician, Dr. J.S.L. of the Edison-Metuchen Orthopaedic 
Group, reported that he had been following the veteran for 
lower back pain.  The pain was noted to be constant, and 
worse with standing, sitting, walking, bending, and sleeping.  
The letter notes the veteran's report of chronic back pain 
with left sciatica since a Humvee accident during service in 
1987.  MRI in November 2000 revealed degenerative disc 
disease at L2/L3 and L4/L5 with an associated annular bulge 
at L4/L5 as well as a foraminal disc herniation on the left 
side at approximately the left 4th lumbar root.  The 
physician stated that in relation to the MRI and the 
complaints that the veteran had related to him, as well as 
his reported history, it was, in all medical probability that 
the accident in 1989 in the Humvee caused the veteran's 
foraminal disc herniation at L4-L5 in the lower back and left 
sciatica pain.

At a personal hearing before the undersigned Veterans Law 
Judge in March 2001, the veteran indicated that he did not 
report for scheduled VA examinations because he felt that VA 
was not undertaking the proper medical protocol.  He 
indicated that he desired MRI rather than x-ray examination.  
He testified that he was uncomfortable standing or sitting 
secondary to back pain related to an accident in a Humvee 
during service in 1987.  He indicated that he did not seek 
treatment for his back right away because his pelvis had been 
the most painful injury.  He testified that he currently 
worked as a supervisor in the construction industry.  He 
indicated that he was no longer able to engage in physical 
labor as a result of back pain.

In an October 2001 VHA opinion, the examiner indicated that 
he had reviewed the C-file.  The examiner stated that the 
veteran's complaint of ongoing low back pain, to include 
strain, sprain, and/or disc disease, was not related to the 
injury recorded in September 1987.  He stated that at that 
time, the veteran was treated for a non-displaced fracture of 
the right iliac wing.  He noted that treatment was 
symptomatic only.  The opinion notes that there were no other 
complaints offered specifically with regard to any low back 
pain.  He stated that there had been no mention of any 
neurological deficit on any of the examinations of record.  
He stated that he was unable to provide a specific etiology 
for the veteran's complaint of ongoing back pain, but that 
review of the medical records would make him feel that it was 
not related to the injury recorded in September 1987.

By letter dated in November 2001, the veteran's private 
neurologist reported that he had examined the veteran and 
noted that an MRI of the lumbar spine demonstrated a bulging 
disc at L4-5 without frank herniation.  He further noted that 
there was radiographic evidence of a mild disc herniation at 
L4-5.  

In correspondence dated in February 2002, the veteran stated 
that the documented injury to his right iliac wing during 
service caused an L-4 herniation.  He stated that he knew he 
had the herniation two weeks after the in-service accident.  
He noted that the pelvis is connected to the exact point of 
his herniation.

In October 2003 the Board remanded the case.  

At an RO hearing held in August 2004 the veteran testified 
that since the accident in service he has been unable to 
stand up straight on his right leg without pain, that he 
leans on his left side to compensate for the pain and that as 
a result he gets backaches.  He further stated that he was 
not able to bend from side to side fully.  He also testified 
that his back started hurting him about a week after his 
pelvis.  He would feel pain on his back but the x-rays would 
be negative.  He would manage his injury by stretching, but 
he could not do much and was not able to pass the Special 
Forces Training due to his back.  He further stated that he 
did not report his back problems to the military for fear of 
losing his military career.  The veteran also testified that 
his back and hip problems had been causing him problems with 
his ability to maintain employment.  

In a VA medical examination of April 2005 it was reported 
that the veteran stated that the low back pain started a few 
weeks after his hip injury.  The pain goes down from his left 
buttocks to the lateral aspect of his leg and then into the 
posterior aspect of his knee.  The low back pain is often 
quite sharp and the back pain occurs about every 15 minutes.  
When it is worse, the pain level is about 9 out of 10 and it 
lasts a couple of seconds.  Most of the time there is an 
annoying level of pain.  The veteran did show pain through 
facial grimaces.  The examiner noted that a review of the 
claims file showed four visits and six calls post fracture of 
the pelvis and no complaints of low back pain.  The first 
note found on low back pain was at the 1994 VA examination.  
An MRI was normal except for a herniated L4-5 disc impairing 
a left nerve root of his low back.

With regards to the lumbar strain pain, the examiner noted 
that it was completely eliminated by the facet joint block, 
which was done under fluoroscopy.  He noted that the veteran 
had left side sciatica, caused by a herniated L4 disc.  The 
examiner noted that it did not appear that the veteran had 
this while in service.  In his opinion it seemed less likely 
that the facet pain was caused by his injury in service.  He 
noted that facet joint pain is like degenerative joint 
disease which takes years to develop.  The examiner further 
noted that his sciatica may be related to his accident but 
that the disc may have herniated after he left the service.  
There was no record of low back pain while on active duty.

Legal Criteria and Analysis

Compensation may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that a low back disability, to include 
strain, sprain, and/or disc disease is a result of service.  
He alleges that at the time of the in-service injury to the 
right iliac wing in 1987, he injured his low back.  He has 
also asserted that parachuting and marching with a heavy pack 
caused a back disability.  He has related that his current 
back disability is due to a service injury.  

The veteran claims that following the Humvee accident in 
1987, he sought treatment on numerous occasions for back pain 
but that his complaints were ignored.  Service medical 
records are negative for complaints, or a diagnosis of a back 
injury or disorder.  While the veteran complained of back 
pain in May 1989, that complaint was attributed to 
gastroenteritis rather than a back disability.  In addition, 
examination in July 1989 shows that his spine and 
musculoskeletal system were normal and he denied recurrent 
back pain.  The Board concludes that the documents 
contemporaneous with service are more accurate and probative 
than his post-service statements.  His recent assertions of 
in-service complaints of back pain are directly contradicted 
by the in-service records to include his sworn denial of back 
pain at separation and are not credible.

To the extent that he may have arthritis, (spondylitic 
disease and spondylosis) such was not manifest during service 
or within one year of separation from active service.  38 
U.S.C.A. § 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The initial evidence of a back disability is in March 1990.  
The diagnosis was slight right lumbar scoliosis.  There is no 
opinion relating lumbar scoliosis to service.  An MRI in 1996 
revealed mild to moderate degenerative changes of the lumbar 
spine at L2-3 and L4-5, without central or neural foraminal 
stenosis.  The VHA examiner specifically stated that a low 
back disability, to include strain, sprain, and/or disc 
disease was not related to the injury to the right iliac wing 
during service.

The Board notes the veteran's letter of October 2008 where he 
argues that the VHA opinion of October 2001 was unreliable 
since the specialist did not provide a specific etiology of 
the veteran's back disability.  However, the Court has held 
that "the fact that [a] medical opinion [is] inconclusive ... 
does not mean that the examination was inadequate."  Roberts 
v. West, 13 Vet.App. 185, 189 (1999).  In this case the 
specialist was asked to provide an opinion as to whether the 
veteran's complaints of ongoing back pain were related to the 
in-service injury.  In the opinion provided he did just that 
and, as previously noted, concluded that the ongoing back 
pain was not related to the in-service injury.  The fact that 
he was not able to provide a specific etiology of the back 
pain does not render his opinion as to the relationship to 
the in-service injury unreliable.  He directly concluded that 
the appellant's present disabilities could not be related to 
service and refused to speculate further.  His decision not 
to speculate any further does not render his opinion 
speculative or unreliable.  More importantly, it does not 
render his opinion regarding a nexus to service unreliable.  

The Board notes that the opinion of January 2001 of the 
veteran's private physician, Dr. J.S.L. of the Edison-
Metuchen Orthopaedic Group, states that "[i]n relation to 
the MRI and the complaints the patient related to me as well 
as the patient's history, it is, in all medical probability, 
that the accident in 1989 in the Humm-V caused the patient's 
foraminal disc herniation at L4/L5 in the lower back and left 
sciatic pain."  To the extent that the opinion states that 
there may have been a low back injury during service the 
Board finds it to be speculative and unsupported.  His 
opinion is based on the veteran's reported history which we 
find to be unreliable.  The service medical records show no 
back injury or complaints of back pathology.  The statement 
is based on an inaccurate factual premise, and a medical 
opinion based on an inaccurate factual premise has little 
probative value.  Lee v. Brown, 10 Vet. App. 336 (1997); Le 
Shore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993).  Further, the Board has the obligation 
to assess probative weight to be assigned to medical opinions 
and doing so in accordance with cited precedent does not 
violate the rule against invoking its own unsubstantiated 
medical opinion.  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  While the physician mentions in his opinion the MRI, 
all that the MRI establishes is that there is a current low 
back disability, however, the MRI findings do not establish a 
nexus to service.  The physician's opinion as to a nexus to 
service is based on the veteran's reported history which is 
based on an inaccurate factual premise.  The fact that the 
examiner had an MRI provides little probative value in this 
case.

The Board further notes that the October 1998 VA opinion 
states that lumbosacral strain "may be related to previous 
accident, which caused [the] fracture of the right iliac 
wing."  Furthermore, the April 2005 opinion states that the 
veteran's "sciatica may be related to his accident."  With 
regard to such medical opinions phrased in terms of "may," 
the Court has held that a medical, etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words.  Lee v. Brown, 
10 Vet. App. at 339; Molloy v. Brown, 9 Vet. App. 513 (1996).  
Similarly, while the January 1996 private physician stated 
that there was some question of relation between back 
symptoms and the in-service fracture of the iliac wing, he 
stated that he had no records of such.  Viewed in these 
contexts, the examiners raise a possible relationship between 
the injury during service and a low back disability, but do 
not clearly establish a relationship between them.

Based upon the lack of reliable evidence, coupled with the 
absence of complaints of a back injury during service, the 
Board finds that the evidence does not establish that a low 
back disability, to include strain, sprain, and/or disc 
disease was a result of service.  

The Board is aware that lay evidence is one type of evidence 
that must be considered, if submitted, when a veteran's claim 
seeks disability benefits.  In fact, 38 C.F.R. § 3.307(b) 
clearly states that the factual basis for proving the 
existence of a chronic disease may be established by 
"medical evidence, competent lay evidence or both."  Thus, 
nothing in the regulatory or statutory provisions described 
above require both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself.   Buchanan  v. Nicholson, 451 
F.3d 1331 (2006).

This is not to say that the Board may not discount lay 
evidence when such discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  Buchanan, supra.

The Board is aware that private medical treatment records of 
March 1990 which predate the veteran's claim note that the 
veteran reported his low back pain was due to parachute jumps 
and marching in service; however, to the extent that he 
alleges that his back disability is a result of parachute 
jumps and/or marching with a heavy pack during service, 
service medical records are negative for complaints of a back 
disability or pain during service.  While the record reflects 
that he was a parachutist during service, there is no 
reference to complaints of a back injury.  In any case, there 
is no reliable evidence relating a low back disability, to 
include strain, sprain, and/or disc disease to service.

This determination is further supported by other conflicting 
evidence.  At times the veteran has stated that he did not 
report his concerns for fear of losing his military career.  
However, he has also stated that he made numerous reports 
regarding his back, but it was ignored.  These statements are 
remarkably inconsistent and reflect a willingness to revise 
his statements.  His inconsistency reflects a lack of 
credibility.  The Board further notes that the veteran has 
also been inconsistent in regard to the cause of his low back 
disability.  Currently, the veteran insists that it is due to 
the same incident when he injured the iliac crest.  He has 
also insisted that he has had pain since that event.  
However, when he initially sought treatment, he reported that 
his problems started with parachute jumps and marching, yet 
he was silent as to the vehicle accident.  Specifically, the 
Board notes the March 1990 private medical treatment records 
where the veteran asserts that the initial onset of his back 
pain was 3 years before.  The Board accepts that the veteran 
made this statement prior to filing his claim for service 
connection for a low back disability.  However, in this case, 
when viewing the totality of the evidence, the Board cannot 
conclude that the veteran's statements are credible now or 
then.  Significant are the inconsistencies noted above.  
While the veteran currently insists that his low back 
disability is due to the incident where he injured the iliac 
crest he did not state so back in March 1990.  In fact, he 
did not even mention the accident where he injured the iliac 
crest.  Furthermore, in an examination of July 1989 he denied 
any recurrent back pain.  The statements in March 1990 that 
his back pain started 3 years prior, or in 1987, is 
inconsistent with his statement in July 1989.  The Board is 
fully aware that according to the reports in the March 1990 
private medical treatment record, the veteran's low back pain 
started prior to the accident where he injured the iliac 
crest.  Furthermore, the Board is fully aware that both 
assertions involve claimed in-service events.  However, this 
is just another example of inconsistency and a lack of 
credible reporting.  

In reaching this determination, the Board is aware that there 
is positive and negative evidence.  The Board concludes that 
the VA evidence is more probative and more consistent with 
the historical record.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

The Board recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan, supra.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet).  As previously noted, lay 
evidence is one type of evidence that must be considered, if 
submitted, when a veteran's claim seeks disability benefits.  
In fact, 38 C.F.R. § 3.307(b) clearly states that the factual 
basis for proving the existence of a chronic disease may be 
established by "medical evidence, competent lay evidence or 
both."  See Buchannan, supra.  Thus, nothing in the 
regulatory provision described above require both medical and 
competent lay evidence; rather, they make clear that 
competent lay evidence can be sufficient in and of itself. 
 The Court has emphasized that "symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

A veteran is competent to report the existence of pain and 
when that pain started.  A veteran is also competent to 
report that pain has continued.  However, competence and 
credibility are different matters.  The Board has considered 
the veteran's testimony regarding back pain during and since 
service.  The Board had an opportunity to observe the veteran 
during the hearing and finds that the testimony is 
inconsistent with the record and not credible.  Although he 
is competent to report that he had back pain during and since 
service, his statements are viewed as not credible even if 
sworn.  To the extent that he has reported that he did not 
complain of his back because that was the type of serviceman 
he was, the service records reflect complaints involving the 
iliac crest, right leg and digestive tract.  His implied 
assertion that he was unwilling to complain is not 
believable.  As noted above, the veteran's reporting has been 
inconsistent, is not reliable and not credible.  To the 
extent that he has attempted to establish continuity of 
symptoms, the testimony and his other statements are not 
credible.

Finally, the Board notes the veteran's request in his October 
2008 letter that the claim be remanded for a medical 
examination or opinion.  However, as noted above, the veteran 
has already been afforded adequate medical examinations.  
Furthermore, a specialist's opinion was obtained which has 
been found reliable.  The evidence of record is more than 
adequate to decide the veteran's claim and there is no need 
for additional development.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for a low back disability, to include strain, 
sprain, and/or disc disease is denied.


ORDER

Service connection for a low back disability, to include 
strain, sprain, and/or disc disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


